        Case 3:20-cv-02041-SB       Document 1   Filed 11/23/20   Page 1 of 38




Joe Piucci, OSB # 135325                    David F. Sugerman, OSB # 862984
PIUCCI LAW LLC                              Nadia Dahab, OSB #125630
900 SW 13th Ave., Ste. 200                  SUGERMAN LAW OFFICE
Portland, OR 97205                          707 SW Washington St., Ste. 600
Tel: 503-228-7385                           Portland, OR 97205
Fax: 503-228-2571                           Tel: 503-228-6474
joe@piucci.com                              Fax: 503-228-2556
Lead Counsel                                david@sugermanlawoffice.com
                                            nadia@sugermanlawoffice.com

David D. Park, OSB # 803358                 Gabriel Chase, OSB # 142948
ELLIOTT & PARK, P.C.                        CHASE LAW, PC
0324 S.W. Abernethy Street                  621 S.W. Alder St., Ste. 600
Portland, Oregon 97239-4356                 Portland, OR 97205
Tel: 503-227-1690                           Tel: 503-294-1414
Fax: 503-274-8384                           Fax: 503-294-1455
dave@elliott-park.com                       gabriel@chaselawpc.net

Michelle R Burrows, OSB # 861606            Jane L. Moisan, OSB # 181864
MICHELLE R. BURROWS P.C.                    PEOPLE’S LAW PROJECT
1333 Orenco Station Parkway # 525           818 S.W. 4th Ave. #221-3789
Hillsboro, OR 97124                         Portland, OR 97204
Tel: 503-241-1955                           Tel: 971-258-1292
michelle.r.burrows@gmail.com                peopleslawproject@gmail.com

Christopher A. Larsen, OSB # 910679         Erious Johnson, Jr., OSB 130574
PICKETT DUMMIGAN MCCALL LLP                 HARMON JOHNSON LLC
210 SW Morrison St., 4th Fl.                1415 Commercial St. SE
Portland, Oregon 97204                      Salem, OR 97302
Tel: 503-223-7770                           Tel: 503-991-8545
Fax: 503-227-5350                           Fax: 503-622-8545
chris@pdm.legal                             ejohnson.HJLLC@gmail.com




Attorneys for Plaintiffs




1 – CLASS ACTION COMPLAINT
       Case 3:20-cv-02041-SB         Document 1       Filed 11/23/20    Page 2 of 38




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                  PORTLAND DIVISION


 THERESA DAVIS, RASHAWD DUHART,                     Case No. 3:20-cv-2041
 and ROBIN LUNDY, individually and on
 behalf of all similarly situated individuals,

                                Plaintiffs,         CLASS ACTION ALLEGATION
                                                    COMPLAINT
         v.
                                                    Violations of Civil Rights (42 U.S.C. § 1983)
 MULTNOMAH COUNTY, a political                      and Supplemental State Claims
 subdivision of the state of Oregon; MICHAEL
 REESE, STEVEN ALEXANDER,                           JURY DEMAND
 JEFFREY WHEELER, KENDALL
 CLARK, JOSE PALOMERA, AMY HAY,
 AARON VAN HOUTE, BRIAN
 BEARDSLEY, and JOHN DOES 1-50,
 acting in concert and in their individual
 capacities,


                                Defendants.



 CLASS ACTION ALLEGATION COMPLAINT AND DEMAND FOR JURY TRIAL

     Plaintiffs bring this complaint herein alleging as follows:

                            INTRODUCTORY STATEMENT

                                      “I can’t breathe.”

              -   Eric Garner; Christopher Lowe, Javier Ambler II, Derek Scott,
                   Byron Williams, John Neville, George Floyd; and men and
                   women gassed while in the custody of Multnomah County.


2 – CLASS ACTION COMPLAINT
             Case 3:20-cv-02041-SB       Document 1      Filed 11/23/20     Page 3 of 38




        1.       Over the summer of 2020 in the United States of America within a global

pandemic, the men and women locked in the small concrete cells of the Multnomah County

Detention Center, most convicted of no crime, were repeatedly and horrifically tear gassed.

Night after night, Multnomah County jail deputies ignored cries for help, stopped responding to

emergency calls, and left the men and women trapped in their cells to suffer.

                                  JURISDICTION AND VENUE

        2.       This action is brought pursuant to 42 U.S.C. § 1983 and the 8th and 14th

Amendments to the United States Constitution for violations of Constitutional rights held by all

citizens.

        3.       This court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343,

pendant jurisdiction of the state law negligence claims pursuant to 28 USC § 1367.

        4.       Venue is proper under 28 U.S.C. § 1391(b), because all or a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred in the District of Oregon, because

defendants are subject to personal jurisdiction in the District of Oregon

                                             PARTIES

        5.       Plaintiff Theresa Davis is an individual, a resident of Multnomah County, and a

member of the Class and the “8D Subclass” alleged herein. Plaintiff Davis is currently incarcerated

at Multnomah County Inverness Jail and has exhausted all available administrative remedies prior

to bringing this action as described below in paragraphs 76 through 83.

        6.       Plaintiff Rashawd Duhart is an individual, a resident of Multnomah County, and a

member of the Class and “7D Subclass” alleged herein. Plaintiff Duhart is not currently

incarcerated.




3 – CLASS ACTION COMPLAINT
             Case 3:20-cv-02041-SB     Document 1       Filed 11/23/20     Page 4 of 38




        7.       Plaintiff Robin Lundy is an individual, a resident of Multnomah County, and a

member of the Class alleged herein. Plaintiff Lundy is currently incarcerated at Multnomah County

Detention Center and has exhausted all available administrative remedies prior to bringing this

action as described below in paragraphs 89-95.

        8.       Multnomah County is an Oregon county. Multnomah County operates a jail, known

as the Multnomah County Detention Center (“MCDC”). Multnomah County has a duty to provide

for the health and safety of all detainees and persons convicted of crimes held at MCDC.

        9.       Defendant Michael Reese is the Sheriff of Multnomah County. At all times herein

pertinent, defendant Reese was acting under color of state law.

        10.      Defendant Steven Alexander is the Chief Deputy of Corrections for the Multnomah

County Sheriff’s Office. At all times herein pertinent, defendant Alexander was acting under color

of state law.

        11.      Defendant Jeffrey Wheeler is a Captain in the Multnomah County Sheriff’s Office

and is the Facility Commander of MCDC. At all times herein pertinent, defendant Wheeler was

acting under color of state law.

        12.      Defendant Kendall Clark is a Multnomah County Deputy Sheriff and Corrections

Officer. At all times herein pertinent, defendant Clark was acting under color of state law.

        13.      Defendant Jose Palomera is a Multnomah County Deputy Sheriff and Corrections

Officer. At all times herein pertinent, defendant Palomera was acting under color of state law.

        14.      Defendant Amy Hay is a Multnomah County Deputy Sheriff and Corrections

Officer. At all times herein pertinent, defendant Hay was acting under color of state law.

//

//




4 – CLASS ACTION COMPLAINT
             Case 3:20-cv-02041-SB       Document 1       Filed 11/23/20      Page 5 of 38




       15.       Defendant Aaron Van Houte is a Multnomah County Deputy Sheriff and

Corrections Officer. At all times herein pertinent, defendant Van Houte was acting under color of

state law.

       16.       Defendant Brian Beardsley is a Multnomah County Sheriff’s Office Sergeant and

Corrections Officer. At all times herein pertinent, defendant Beardsley was acting under color of

state law.

       17.       Defendant John Does 1-50 are individual and supervisory Multnomah County

deputy sheriffs, corrections officers, or other employees of Multnomah County or the Multnomah

County Sheriff’s Office, sued in their individual capacities. At all times material, said defendants

were acting within the scope of their employment and under color of law.

       18.       Plaintiffs reserve the right to amend and add additional Defendants as discovery

proceeds, including without limitation, any supervisor or individual involved in the events alleged

in this complaint.

                                   FACTUAL ALLEGATIONS

       19.       On May 28th, 2020, following George Floyd’s gruesome public murder, thousands

of people began months of sustained protests in Portland. Nightly protests focused on the

Multnomah County Justice Center, which houses the headquarters of the Portland Police Bureau,

offices of the Multnomah County Sheriff’s Department, and the Multnomah County Detention

Center, one of the two county jails.

       20.       Local law enforcement met these initial protests with excessive force in the form

of generalized violence and most notably, tear gas.

       21.       On May 29th, the ventilation system of MCDC began pumping tear gas and smoke

into the jail for the first time. Detainees and inmates were left alone to suffer the effects, including



5 – CLASS ACTION COMPLAINT
          Case 3:20-cv-02041-SB         Document 1       Filed 11/23/20     Page 6 of 38




coughing, gagging, inability to breathe, irritation of their eyes, and incredible fear. Many believed

the building was on fire, and that they would be left there to die.

         22.   Following May 29th, the jail imposed a “media blackout” within the jail. Detainees

and inmates knew nothing other than what jail deputies told them.

         23.   Between May 30th and June 9th, local law enforcement continued to meet nightly

protests at the Justice Center with tear gas. On each night, the building’s ventilation system

pumped the gas into the jail. On each night, detainees and inmates suffered.

         24.   Between June 9, 2020 and June 30, 2020, emergency court orders, city directives,

and new police reforms in state law placed limitations on the use of tear gas and other force by

local law enforcement. Still, whenever local law enforcement deployed tear gas in the vicinity of

the Justice Center, the ventilation systems pumped the gas into the jail, and the detainees and

inmates suffered.

         25.   On or about July 1st, 2020, President Trump sent federal agents to Portland unleash

unprecedented, sustained violence and intimidation on its people. Federal agents dramatically

increased the use of toxic tear gas and other chemical agents, blanketing numerous blocks

surrounding the Mark O. Hatfield Federal Courthouse and the Multnomah County Justice Center

in a cloud of noxious gas and smoke every night through July 30th.

         26.   The cells of the MCDC are small individual concrete rooms with solid metal doors

and no functional windows. The metal doors contain “food ports,” small slots through which food

is passed to detainees and inmates, which are typically closed. When closed, fresh air is only

available from either the ventilation system or the crack between the metal door and the concrete

floor.




6 – CLASS ACTION COMPLAINT
             Case 3:20-cv-02041-SB             Document 1         Filed 11/23/20       Page 7 of 38




           27.     Every night between July 1st – July 30th, 2020, the detainees and inmates at MCDC

were exposed to tear gas and other pernicious chemical agents. On each night, the ventilation

system of the jail drew in the toxic gas and pumped it throughout the jail, directly into the small

concrete cells in which detainees and inmates lived and slept, and from which they could not

escape.

              Characteristics of Tear Gas and Chemical Agents Deployed in Portland

           28.     “Tear gas” is a group of chemical compounds that temporarily make people unable

to function by causing irritation to the eyes, mouth, throat, lungs and skin.1 It is a form of poison.

People may experience some or all of the following symptoms immediately after exposure:

excessive tearing, burning, blurred vision and redness of the eyes, runny nose, burning and

swelling within the nose, difficulty swallowing and drooling, chest tightness, coughing, choking

sensation, wheezing, shortness of breath, burns and rash on the skin, nausea and vomiting. It can

bring on an asthma attack. Prolonged exposure or a large dose of gas may cause blindness,

glaucoma, or immediate death due to severe chemical burns to throat and lungs and respiratory

failure. There is also anecdotal evidence that tear gas may cause reproductive health concerns for

people with uteruses including miscarriages.2

           29.     “Pepper-spray” and “OC” (oleoresin capsicum) aerosols are chemical compounds

derived from chili peppers. Capsaicin is the compound that makes chili peppers spicy hot. There

are powder forms of these compounds, as well. Pepper-spray, similar to tear gas, attacks mucous

membranes in the eyes and respiratory system, forcing eyes to close and flood with tears and

generating coughing fits and difficulty in breathing. Pepper-spray also induces an intense burning

sensation. The immediate effects can last anywhere from 15 minutes to one hour or more.


1
    https://emergency.cdc.gov/agent/riotcontrol/factsheet.asp
2
    https://www.salon.com/2020/07/28/experts-alarmed-at-reports-of-expired-tear-gas-being-sprayed-on-protesters/


7 – CLASS ACTION COMPLAINT
         Case 3:20-cv-02041-SB          Document 1      Filed 11/23/20     Page 8 of 38




                                          July 21st, 2020

                                             Dorm 8D

       30.     On or about July 21st, 2020, at approximately 12:30 am, the women housed in dorm

8D of MCDC were jolted awake by tear gas pouring into their cells through the vents. The women

were coughing, screaming, kicking and pounding on the doors of their cells, begging for jail staff

to help them. No one came. They repeatedly pressed the emergency call buttons within their cells.

No one answered. The gas did not stop.

       31.     For the next 35 minutes, the women of 8D were left to suffer on their own. Women

were having panic attacks, coughing fits, some believed they would die. One was pregnant. Some

pressed their faces against crack under the door, trying to breathe, but the gas kept coming.

       32.     Defendant Kendall Clark was the on-duty guard. At approximately 1:05 am,

Defendant Clark made her required, regular rounds. The women begged her to let them out of their

cells, to open the food ports, to let them into the shower, to get a sergeant, to do something.

Defendant Clark’s responses included: “Deal with it,” “Suck it up,” “There’s nothing I can do,

calm down,” “So fucking handle it, you and the rest of the jail,” “Splash water on your face,” “Be

quiet,” “Get over it,” “Put a wet rag on your mouth,” “Just put up with it,” and in response to a

request for a sergeant, “The sergeant has better things to do.” One woman told Defendant Clark,

“I can’t breathe.” Defendant Clark kept walking and did not respond at all.

       33.     At approximately 1:17 am, Sgt. Bradley Harrington arrived. The women begged

him to open the food ports. Sgt. Harrington said no. After the women continued to plead with him,

Sgt. Harrington radioed a lieutenant who authorized him to open the small, approximately 6”x12”

ports. The cells remained filled with gas for hours.




8 – CLASS ACTION COMPLAINT
          Case 3:20-cv-02041-SB          Document 1       Filed 11/23/20     Page 9 of 38




       34.     The next morning the women of 8D, if they even slept, woke up traumatized with

swollen eyes, heavy chests, raspy breathing, and worse. “It was terrible.”

                                              Dorm 7D

       35.     One floor below, at the same time, approximately 12:30 am on July 21st, 2020, the

men of Dorm 7D were simultaneously jolted awake by tear gas pouring into their cells through the

vents. As one man recounted, “It woke me up out of a dead sleep, gagging.” The men were

screaming, kicking the doors, yelling for the guards. They could hear the women yelling, “I can’t

breathe” above them. For the men too, the gas kept coming.

       36.     Defendant Jose Palomera was the on-duty guard. Some of the men could see him

outside of the unit, sitting at a desk next to the phone that answers the emergency calls. The men

were pressing the emergency call buttons; the phone was ringing. Defendant Palomera did not

answer.

       37.     When Defendant Palomera made his required regular rounds, the men begged him

to let them out of their cells, to open the food ports, to get a doctor or nurse, to get a sergeant, to

do something. Defendant Palomera’s responses included “No,” “It’s just CS gas, there nothing I

can do,” “Just take your asses to sleep.” Defendant Palomera threatened discipline if the men kept

pressing the emergency buttons. He refused requests for a sergeant, refused requests for grievance

forms, refused requests for medical assistance, and refused to open the food ports. When asked by

detainee Kebrin Jones as to why he would not open the food ports, Defendant Palomera responded,

“Because your skinny ass can fit through and slide out.”

       38.     As a result, the men were left all night to suffer on their own. They lied on the

ground, near the “little crack” to breathe. One man was bleeding profusely out of both nostrils,

several had asthma attacks, and some thought they were going to die.




9 – CLASS ACTION COMPLAINT
          Case 3:20-cv-02041-SB            Document 1         Filed 11/23/20       Page 10 of 38




                           Multnomah County Sheriff’s Office Response

        39.      On July 24th, 2020, The Oregonian, Willamette Week, and other news organizations

published reports of the July 21st gassing of detainees and inmates at MCDC.3 The Oregonian

reported:

                 Chris Liedle, a spokesman from the Multnomah County Sheriff’s
                 Office, said adults in custody and staff started on Tuesday
                 experiencing a “decrease in air quality” due to smoke from both
                 fires set by demonstrators on Southwest Second Avenue and
                 “later some effects from tear gas deployed by federal officers.”

                 The sheriff’s office decided on Tuesday [July 21 st] to regularly
                 close air dampers daily from 8 p.m. to 6 a.m. to reduce the impact
                 of the poor air quality inside the jail by a method called “return
                 air mode,” Liedle said.

                 “While in 100 percent return air mode, the building’s airflow is
                 recirculated through a two-step filtration series before reentering
                 the space that is served. Under normal operations, air is drawn
                 from the outside-in,” Liedle said.

                 He noted that air dampers were being closed when necessary
                 before Tuesday. But since Tuesday, the county regularly closes
                 the air dampers during the evening hours, he said.

                 “We care deeply for the adults in custody and have a legal and
                 moral obligation to protect them, as well as dozens of corrections
                 deputies and county staff that provide rehabilitation, support and
                 health services around the clock,” Sheriff Mike Reese said in an
                 emailed message.

Additionally, Willamette Week quoted defendant Reese:

                 "Explosions from commercial grade fireworks, smoke, bright lights,
                 lasers and tear gas continue to have significant and traumatizing
                 impacts on the adults in custody and our staff," said Multnomah
                 County Sheriff Mike Reese, who has been critical of federal troops'
                 tactics.


3
  https://www.oregonlive.com/crime/2020/07/downtown-jail-inmates-hitting-panic-buttons-due-to-tear-gas-wafting-
into-cells-lawyers-say.html; https://www.wweek.com/news/courts/2020/07/24/federal-tear-gas-is-seeping-into-the-
jail-next-door-choking-and-terrifying-the-inmates/



10 – CLASS ACTION COMPLAINT
         Case 3:20-cv-02041-SB           Document 1          Filed 11/23/20   Page 11 of 38




        40.       The nights of July 22nd and July 23rd, the tear gas was somewhat reduced within

dorms 7D and 8D of the jail. While detainees and inmates could smell the acrid smoke and some

felt its effects, it was not pouring in through the vents.

        41.       On July 22nd and 23rd, many men submitted grievances to jail staff. On information

and belief, many of these grievances disappeared or were never returned.

                                           July 24th, 2020

        42.       The night of July 24th, at approximately 11:43 pm, the women of dorm 8D were

jolted awake as tear gas again poured into their cells through the vents. Women were coughing,

choking, screaming, crying, trying to breathe through the crack – as they had just three nights prior.

        43.       Defendant Amy Hay was the on-duty guard. Again, the women were pleading to

be let out of their cells, begging to have the food ports opened, to have someone do something.

Defendant Hay “acted like they were faking.” Her responses to requests for help included, “No,”

“Stop,” “Calm down,” and, “Oh just go to sleep.” Defendant Hay refused requests for a sergeant,

refused requests for grievance forms, refused requests for medical assistance, and refused to open

the food ports.

        44.       As the gas continued to pour in and Defendant Hay did nothing. The women

repeatedly pressed the emergency call buttons within their cells, which would ring a phone or

intercom at Defendant Hay’s desk outside of the dorm. The women were seeking help. In response,

Defendant Hay entered the dormitory and inserted a key into a control module, which disabled the

ringing at her desk. She then left the dormitory to sit at her now-silent desk while the gas kept

pouring into the women’s cells.

//

//




11 – CLASS ACTION COMPLAINT
         Case 3:20-cv-02041-SB          Document 1        Filed 11/23/20      Page 12 of 38




        45.     At the same time, the men of 7D were again roused from their sleep by the toxic

chemicals pouring in through the vents. Plaintiff Duhart woke up vomiting. Another man bled out

of both nostrils. “It was horrible again,” one man described.

        46.     Defendant Aaron Van Houte was the on-duty guard. Defendant Van Houte

answered the emergency call button at least once, and made his regular rounds, but refused requests

for a sergeant, refused requests for grievance forms, refused requests for medical assistance, and

refused to open the food ports. Defendant Van Houte told the men, “Just deal with it, it will go

away soon.” The gas did not relent until many hours later.

        47.     Elsewhere in the jail, detainees and inmates were subject to similar gassings on

these days and many others, beginning on May 29th, 2020. Many developed routines to attempt to

survive the repeated gassings, including hiding under the covers, using extra sheets to make a tent

to trap breathable air, covering one’s face with a wet towel or shirt, stuffing the vents full of toilet

paper, or heavily relying upon asthma inhalers.

        48.     Jail deputies and supervisors alike treated detainees callously, inhumanely, and

with deliberate indifference verging on torment. One Deputy Sheriff mused, “How are you

complaining about smoke in your lungs when you all smoke meth?”

        49.     Defendant Clark told Plaintiff Lundy, “Lundy, thank you for not making a big deal

about the tear gas. Those bitches next door only got a little bit for two nights and are making a big

deal about it. It was 100 times worse over here.”

        50.     Defendant Beardsley, a sergeant, plainly told female inmates, “I have no empathy.”

He told them, “It’s your people out there that are catching buildings on fire and causing all of this.

The only thing that’s going to burn in here is the carpet, the books, and oh yeah – you.”




12 – CLASS ACTION COMPLAINT
         Case 3:20-cv-02041-SB          Document 1     Filed 11/23/20     Page 13 of 38




       51.     Defendant Beardsley cast law enforcement officers as the true victims, saying, “At

least you’re not getting pig’s feet thrown at you,” and “The sheriff gives a fuck more about you

guys than he does about his own deputies.” In front of recently arrested protesters, Defendant

Beardsley stated, “I hope you’re happy.” “Why?” an inmate asked. Beardsley replied, “We’ve got

a shoot to kill order if anyone [protesting] enters the justice center. We’re just waiting for the

sacrificial lamb.”

       52.     More recently, deputies threatened detainees and inmates with the specter of mass

protests, tear gassings, and jail itself burning down on November 3rd, election night.

       53.     As a result of exposure to tear gas and other chemical agents, detainees and inmates

at MCDC suffered serious, permanent, and disabling injuries, including:

               a) Acute respiratory distress, chest tightness, coughing, choking sensation,

                     wheezing, shortness of breath;

               b) Bloody nose, runny nose, burning and swelling of the nasal passageways;

               c) Excessive tearing, burning, redness of the eyes;

               d) Burning skin, rash;

               e) Vomiting;

               f) Fluid buildup in lungs and ears;

               g) Migraines and headaches;

               h) Irregular menses;

               i) Asthma attack;

               j) Panic attack;

               k) Traumatically acquired stuttering;

               l) Post-traumatic stress disorder, anxiety, depression;




13 – CLASS ACTION COMPLAINT
         Case 3:20-cv-02041-SB          Document 1       Filed 11/23/20     Page 14 of 38




               m) Fear of imminent death;

               n) Worsening of preexisting respiratory conditions;

               o) Chronic respiratory, throat, nasal, oral, dermatological, cardiopulmonary,

                   gastrointestinal, and psychiatric symptoms; and

               p) Myocardial infarction.

                                    CLASS ALLEGATIONS

       54.     Plaintiffs bring this class action pursuant to Rule 23(b)(3) of the Federal Rules of

Civil Procedure on behalf of themselves and all members of the following Class:

               All detainees and inmates housed at the Multnomah County
               Detention Center on or after May 29th, 2020, who were exposed
               to tear gas or other chemical agents.

       55.     In addition to the Class, there are two subclasses. The first subclass consists of

female detainees and inmates housed in dorm 8D (“8D Subclass”) who were subject to particularly

horrific exposures of tear gas the week of July 20th, 2020. The second subclass consists of male

detainees and inmates housed in dorm 7D of MCDC (“7D Subclass”) who were subject to the

same tear gas exposures the week of July 20th, 2020.

       56.     Specifically excluded from the proposed Class and subclasses are defendants, their

deputies, officers, directors, agents, trustees, parents, children, corporations, trusts,

representatives, employees, successors, assigns, or other persons or entities related to or affiliated

with Defendants and/or their officers and/or directors, or any of them.

                                Fed. R. Civ. P. 23(a) Prerequisites

       57.     Numerosity. Members of the class are so numerous that separate joinder of each

member is impracticable. The precise number of class members is unknown at this time but can




14 – CLASS ACTION COMPLAINT
         Case 3:20-cv-02041-SB           Document 1       Filed 11/23/20     Page 15 of 38




be readily determined from Defendants’ records. Based on information and belief, Plaintiffs

conservatively estimate that there are 300+ persons in the Class.

        58.     Adequacy of Representation. The representative parties will fairly and adequately

protect the interests of the class, in that they have identical claims, they have no disabling conflicts

of interest, they have retained counsel with decades of experience handling class actions, mass

torts, police misconduct cases, civil rights cases, and personal injury cases. Class counsel includes

counsel with extensive experience, including trial, appeal, and settlement of class actions and

complex cases in federal and state courts, police misconduct cases, jail and prison litigation, civil

rights cases, and injury cases.

        59.     Typicality. The claims or defenses of the representative parties are typical of the

claims or defenses of the Class and subclasses, in that all suffered similar injuries from the same

conduct, and all seek the same relief.

        60.     Existence and Predominance of Common Questions of Law and Fact. There

are questions of law or fact common to the class (Fed. R. Civ. P. 23(a)(2), including:

                a) The identities of Does 1-50;

                b) Whether defendants knew about the use of tear gas and other chemical agents

                    before it was deployed;

                c) Whether defendants knew the risk of harm from tear gas and other chemical

                    agents and, if so, when they first became aware of the risk;

                d) Whether defendants knew the risk of harm of repeated exposure to tear gas

                    and other chemical agents, and if so, when they first became aware of the risk;

                e) The policies that apply to contamination events at MCDC, like the mass

                    exposure of detainees and inmates to tear gas and other chemical agents;




15 – CLASS ACTION COMPLAINT
     Case 3:20-cv-02041-SB      Document 1      Filed 11/23/20       Page 16 of 38




          f) The practices in effect that apply to contamination events at MCDC, like the

             mass exposure of detainees and inmates to tear gas and other chemical agents;

          g) Whether defendants or other MCSO deputies or agents deployed tear gas

             within the Justice Center building on May 29th, 2020;

          h) Whether defendants or other MCSO deputies or agents deployed tear gas on

             protesters outside of MCDC on or after May 29th, 2020;

          i) Whether defendants Multnomah County, Reese, and supervisory Doe

             defendants authorized the deployment of tear gas by MCSO deputies or

             agents;

          j) Whether, and to what extent, defendants communicated with local law

             enforcement and others who deployed tear gas or other chemical agents

             around MCDC on or after May 29th, 2020;

          k) The chronology and details of all communications between defendants and

             local law enforcement and others regarding the use of tear gas and other

             chemical agents around MCDC on or after May 29th, 2020;

          l) Whether, following the exposure of detainees and inmates to tear gas, smoke,

             and other chemical agents on May 29th, 2020, defendants developed a plan to

             mitigate future exposures;

          m) Whether, and to what extent, defendants implemented any plan or measures to

             mitigate detainees’ and inmates’ exposure to tear gas and other chemical

             agents following the initial exposure on May 29th, 2020;

//

//




16 – CLASS ACTION COMPLAINT
     Case 3:20-cv-02041-SB         Document 1    Filed 11/23/20    Page 17 of 38




          n) Whether, and to what extent, defendants communicated with federal agents

             who deployed tear gas and other chemical agents around MCDC in July of

             2020;

          o) The chronology and details of all communications between defendants and

             federal agents regarding use of tear gas and other chemical agents around

             MCDC in July of 2020;

          p) The capabilities, operation, and settings of ventilation systems at MCDC;

          q) Whether, when, and to what extent, defendants made changes to the operation

             or settings of the ventilation systems at MCDC after May 29th, 2020;

          r) Whether, and to what extent, defendants made changes to the operation or

             settings of the ventilation systems at MCDC after July 21st, 2020;

          s) Whether the ventilation system at MCDC was placed in “recirculate air” mode

             on July 21st, 2020;

          t) Whether the ventilation system at MCDC was placed in “recirculate air” mode

             on July 22nd, 2020;

          u) Whether the ventilation system at MCDC was placed in “recirculate air” mode

             on July 23rd, 2020;

          v) Whether the ventilation system at MCDC was placed in “recirculate air” mode

             on July 24th, 2020;

          w) The policies regarding providing detainees and inmates alternative housing in

             situations of medical or environmental emergency, or mass contamination;

//

//




17 – CLASS ACTION COMPLAINT
     Case 3:20-cv-02041-SB       Document 1       Filed 11/23/20     Page 18 of 38




          x) The practices in effect regarding providing detainees and inmates alternative

             housing in situations of medical or environmental emergency, or mass

             contamination;

          y) Whether defendants considered transferring any or all detainees and inmates

             to Multnomah County Inverness Jail following any tear gas exposure after

             May 29th, 2020;

          z) Whether defendants considered transferring any or all detainees and inmates

             held pursuant to a contract with the United States Marshals Service to another

             federal or federally contracted facility following any tear gas exposure after

             May 29th, 2020;

          aa) The policies that apply to responses to grievances and other complaints of

             potential or actual harm by detainees and inmates at MCDC;

          bb) The practices in effect that apply to responses to grievances and other

             complaints of potential or actual harm by detainees and inmates at MCDC;

          cc) The handling of the grievances alleged to have been made in this case;

          dd) The contents of incident reports regarding exposures to tear gas and other

             chemical agents at MCDC on or after May 29th, 2020;

          ee) The results of any internal investigations or reviews of such exposures at

             MCDC;

          ff) Whether, and to what extent, defendant Multnomah County, defendant Reese,

             and supervisory Doe defendants disciplined any Multnomah County Sheriff’s

             office employees as a result of the tear gas exposures described in this

             complaint;




18 – CLASS ACTION COMPLAINT
         Case 3:20-cv-02041-SB         Document 1       Filed 11/23/20      Page 19 of 38




               gg) The admissibility of statements made by Sheriff Mike Reese;

               hh) The admissibility of statements made by certain Multnomah County

                   Commissioners;

               ii) Whether plaintiffs and members of the class and subclasses state claims for

                   which relief may be granted pursuant to Fed. R. Civ. P. 12(b)(6); and

               jj) Whether plaintiffs and members of the classes are entitled to recover money

                   damages.

                     Federal Rules of Civil Procedure, Rule 23(b)(3) Factors

       61.     Common Issues Predominate: As set forth in detail hereinabove, common issues

of fact and law predominate because plaintiff’s claims are based on defendants’ common course

of conduct.

       62.     Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of this controversy for at least the following reasons:

               a) The vast majority of class members have little interest in individually

                   controlling the prosecution of separate actions;

               b) This action will permit an orderly and expeditious administration of the claims

                   of Class Members, will foster economies of time, effort, and expense, and will

                   ensure uniformity of decisions;

               c) As to these proposed classes, counsel are unaware of any other class actions

                   for damages or individual cases or claims made by prospective class

                   members;

//

//




19 – CLASS ACTION COMPLAINT
        Case 3:20-cv-02041-SB          Document 1      Filed 11/23/20     Page 20 of 38




               d) The harms giving rise to this litigation occurred within the Multnomah County

                   Detention Center in Portland, Oregon. It is desirable to concentrate the

                   litigation in Oregon;

               e) Without a class action, Class Members may continue to suffer damages, and

                   Defendants’ violations of law will proceed without remedy; and

               f) There is no unique issues of manageability or class administration because the

                   class is limited to inmates housed at the Multnomah County Detention Center

                   within a particular time frame, and all class members are identifiable from

                   defendants’ records.


    Multnomah County’s History of Deliberate Indifference to the Health and Safety of

                                     Detainees and Inmates

       63.     On April 2, 2003, Nick Baccelleri died at Inverness as a result of a

methadone overdose. The methadone was provided by the medical staff at the jail.

Multnomah County agreed to pay $200,000 to settle a lawsuit brought by Mr. Baccelleri's family.

       64.     October 1, 2004, Anthony Delarosa died at either MCDC or Inverness as a result

of opioid withdrawal. On information and belief, he vomited and slipped into a coma in his cell.

Multnomah County agreed to pay $200,000 to settle a lawsuit brought by Mr. Delarosa's family.

       65.     On September 17, 2006, James Chasse died of blunt force trauma after

being booked into and then released from MCDC. The jail staff did not call an ambulance for Mr.

Chasse, who died during transport to a local hospital in a deputy's car. On information and belief,

Multnomah County agreed to pay $925,000 to settle a lawsuit brought by Mr. Chasse's family.

       66.     On January 4, 2008, Holly Jean Casey died at MCDC of pneumonia after repeatedly

seeking medical help. On information and belief, Multnomah County and other defendants agreed



20 – CLASS ACTION COMPLAINT
        Case 3:20-cv-02041-SB         Document 1      Filed 11/23/20       Page 21 of 38




to pay $905,000 to settle a lawsuit brought by Ms. Casey's family, and Multnomah County fired

one of the nurses who was working in the jail.

       67.    In March 2008, the Multnomah County District Attorney's Office issued a

memo detailing the results of its investigation into the deaths of Jody Gilbert Norman and

Holly Jean Casey (the "2008 DA's Office Memo"). The 2008 DA's Office Memo stated that their

deaths "seem to raise serious questions about inmate management and health care practices within

the Multnomah County corrections system and the level of health services."

       68.    In March 2015, an inmate arrested on federal drug trafficking charges smuggled

fentanyl into MCDC within her body. Four inmates overdosed and one died. An investigation into

the overdoses and death recommended that Multnomah County Sheriff’s Office obtain and utilize

a body scanner to prevent the smuggling of drugs into its jails, and to prevent future inmate

overdoses and deaths. As of July 2019, Multnomah county had not obtained and was not utilizing

a body scanner, leading to the deaths described in paragraphs 69 and 72.

       69.    On December 31, 2015, William Coupchiak died of a drug overdose at MCDC. On

July 25, 2017, the family of Mr. Coupchiak filed a lawsuit against Multnomah County and other

defendants. In September 2018, Multnomah County agreed to pay $195,000 to settle that lawsuit.

       70.    In January 2017, Multnomah County received the Corrections Grand Jury

2016 Report (the "2016 GJ Report"). Here are some of the overview findings of the 2016

GJ Report:

              "The number of deputies on staff may be insufficient. There is no
              current study of the appropriate number of deputies needed to
              support Multnomah County correctional facilities. The 2006 Post
              Factor Study indicated that 440 deputies were needed (38 more than
              currently budgeted). However, this report neither reflects current
              policies nor the current number of inmates/available beds."




21 – CLASS ACTION COMPLAINT
         Case 3:20-cv-02041-SB         Document 1       Filed 11/23/20     Page 22 of 38




                "Some deputies are working multiple straight days of 16-hour shifts.
                While much of this is certainly voluntary overtime, the Corrections
                Grand Jury is concerned that working extremely long hours over
                multiple days is not good for the health of the employees and could
                put both employees and inmates in danger."

                "At MCDC and [Inverness], the medical clinics hours are limited to
                five hours per day due to deputy availability, although the staff is
                there longer. Open hours could be expanded and more inmates
                served if additional deputy time was available to provide security.
                Many services that should be provided in a clinic setting have to be
                brought to the inmates in the dorms or cells."

        71.     On August 11,2017 Dee Glassman was booked into Multnomah County Detention

Center. Ms. Glassmann appeared to be under the influence of drugs and alcohol and was “[a]t risk

for withdrawal.” Approximately 34 hours later, Ms. Glassmann was found dead in her cell. Ms.

Glassman’s estate has filed suit.

        72.     On July 25th, 2019, Richard Jason Forrest died of a drug overdose at Multnomah

County Inverness Jail from heroin and methamphetamine he obtained while in custody at the jail.

Mr. Forrest’s estate has filed suit.


              Class Representatives and Prison Litigation Reform Act Compliance

        73.     Plaintiffs Theresa Davis, Rashawd Duhart, and Robin Lundy are members of the

class and were detainees at the Multnomah County Detention Center who were exposed to tear gas

on one or more occasions as set out in more detail below.

                                           Theresa Davis

        74.     Plaintiff Theresa Davis is the class representative for the “8D subclass.”

        75.     Plaintiff Davis has been in the custody of Multnomah County since August 19th,

2019. Initially housed at Inverness Jail, she was transferred to dorm 8D of MCDC on June 26 th,

2020. Ms. Davis was exposed to tear gas throughout July, with the worst incidents on July 21st and




22 – CLASS ACTION COMPLAINT
           Case 3:20-cv-02041-SB         Document 1      Filed 11/23/20     Page 23 of 38




July 24th, 2020, as described above. As a result of the repeated exposure to tear gas and other

chemical agents, plaintiff Davis suffered serious, permanent, and disabling physical, mental, and

emotional injuries, including:

                a) Acute respiratory distress including chest tightness, coughing, choking

                   sensation, wheezing, shortness of breath;

                b) Bloody nose, runny nose, burning and swelling of the nasal

                   passageways;

                c) Excessive tearing, burning, redness of the eyes;

                d) Burning skin, rash;

                e) Vomiting;

                f) Migraines and headaches;

                g) Asthma attack;

                h) Panic attack;

                i) Post-traumatic stress disorder, anxiety, depression, and nightmares;

                j) Fear of imminent death;

                k) Worsening of preexisting respiratory conditions; and

                l) Chronic respiratory and psychiatric symptoms.

          76.   Plaintiff Davis is incarcerated at Multnomah County Inverness Jail. Plaintiff Davis

has exhausted all available administrative remedies as follows:

          77.   On July 25th, 2020, Plaintiff Davis submitted a grievance to jail staff. The grievance

stated,

                “[L]AST NIGHT APPROX 11:45 PM (7-24-20) I AWOKE NOT
                ABLE TO PROPERLY BREATHE RIGHT AND MY EYES
                WERE BURNING. AGAIN FOR THE 2ND TIME THIS WEEK
                I’VE AWOKEN FOR SAME EXACT REASONS. IT WAS



23 – CLASS ACTION COMPLAINT
         Case 3:20-cv-02041-SB         Document 1        Filed 11/23/20    Page 24 of 38




               WORSE THIS TIME – AIR SO THICK W/TEARGAS. I’M
               APPALLED YOU CONTINUE TO HOUSE ME IN UNSAFE
               ENVIRONMENT. DEPUTY REFUSED TO ACKNOWLEDGE
               AND DISPUTED NEED FOR ASSISTANCE BECAUSE A SGT.
               WAS REQUESTED. AND POWER FOR CALL LITES WAS
               DENIED. THE PHYSICAL & MEDICAL DISTRESS I’M
               EXPERIENCING IS UNDENIABLE. SURALY (sic) [THERE’S]
               MORE YOU CAN DO.

       78.     On July 26th, 2020, plaintiff Davis, along with every other woman in the 8D dorm,

was transferred to Inverness Jail.

       79.     Plaintiff Davis did not receive a response to her July 25th grievance. Because she

never received a response, she was not afforded the opportunity to appeal the resolution of the

grievance within five days of the resolution, as required by MCSO policy.

       80.     In early October, Plaintiff Davis met with a corrections counselor at Inverness Jail.

The corrections counselor searched for the grievance on the computer, found it, and gave plaintiff

Davis a copy. The grievance had been marked “RESOLVED” on July 27th, 2020, and stated:

               “MCDC HAS BEEN WORKING WITH FACILITIES TO
               ADDRESS THIS ISSUE. THE OUTSIDE AIR INTAKE HAS
               BEEN CLOSED NIGHTLY SINCE 7/21/20. WE ARE
               REPORTING ISSUES AS THEY ARISE.”

       81.     Plaintiff Davis attempted to submit an additional grievance to jail staff on October

6th, 2020. The deputy, a trainee, took the grievance to his trainer, Deputy Allen. Then, the trainee

brought the grievance form back to plaintiff Davis and said he was unable to accept it because the

date of the event was more than five days in the past.

       82.     Plaintiff Davis again attempted to submit the additional grievance to jail staff on

October 7th, 2020. The deputy took the grievance form, looked at the date of the event, said, “I

can’t take it,” and handed the form back to plaintiff Davis.




24 – CLASS ACTION COMPLAINT
          Case 3:20-cv-02041-SB         Document 1     Filed 11/23/20    Page 25 of 38




         83.   Plaintiff Davis attempted to submit another grievance to jail staff on October 9th,

2020. Deputy Adam Leibham took the form, took the grievance into a back room, and then brought

the form back to plaintiff Davis. He told her, “I can’t accept this, because your incident is past

time.”

                                         Rashawd Duhart

         84.   Plaintiff Rashawd Duhart is the class representative for the “7D subclass.”

         85.   Plaintiff Duhart was in the custody of Multnomah County from April 22nd, 2020

until his release on October 21st, 2020. He was housed in various dorms at MCDC until July 20th,

when he was moved to dorm 7D. Mr. Duhart was exposed to tear gas both at the outset of the

protests in May and June, and then again throughout the month of July, with the worst incidents

on July 21st and July 24th, 2020, as described above. As a result of the repeated exposure to tear

gas and other chemical agents, plaintiff Duhart suffered serious, permanent, and disabling

physical, mental, and emotional injuries, including:

               a) Acute respiratory distress including chest tightness, coughing, choking

                  sensation, wheezing, shortness of breath;

               b) Bloody nose, runny nose, burning and swelling of the nasal

                  passageways;

               c) Excessive tearing, burning, redness of the eyes;

               d) Burning skin, rash;

               e) Vomiting;

               f) Migraines and headaches; and

               g) Post-traumatic stress disorder, anxiety, depression, and nightmares.

         86.   Plaintiff Duhart is not currently incarcerated and is exempt from PLRA compliance.




25 – CLASS ACTION COMPLAINT
        Case 3:20-cv-02041-SB           Document 1      Filed 11/23/20     Page 26 of 38




                                             Robin Lundy

       87.     Plaintiff Robin Lundy is the class representative for the entire class.

       88.     Plaintiff Lundy has been in the custody of Multnomah County since April 28th,

2020, housed in dorm 8A of MCDC as a trustee. Plaintiff Lundy was exposed to tear gas both at

the outset of the protests in May and June, and then again throughout the month of July. In her

dorm, 8A, the exposures were constant and severe. As a result of the repeated exposure to tear gas

and other chemical agents, plaintiff Lundy suffered serious, permanent, and disabling physical,

mental, and emotional injuries, including:

               a) Acute respiratory distress including chest tightness, coughing, choking

                  sensation, wheezing, shortness of breath;

               b) Bloody nose, runny nose, burning and swelling of the nasal

                  passageways;

               c) Excessive tearing, burning, redness of the eyes;

               d) Burning skin, rash;

               e) Migraines and headaches;

               f) Panic attack;

               g) Post-traumatic stress disorder, anxiety, depression, and nightmares;

               h) Fear of imminent death;

               i) Chronic respiratory and psychiatric symptoms; and

               j) Aggravation of preexisting thyroid issues.

       89.     Plaintiff Lundy is incarcerated at Multnomah County Detention Center. Plaintiff

Lundy has exhausted all available administrative remedies as follows:




26 – CLASS ACTION COMPLAINT
        Case 3:20-cv-02041-SB         Document 1      Filed 11/23/20     Page 27 of 38




       90.     Plaintiff Lundy submitted a grievance to Deputy Smith on October 3rd, 2020 at 2:39

pm. Deputy Smith forwarded the grievance to Sgt. Jacobs on the same day. Sgt. Jacobs marked

the grievance as “resolved” at 3:30 pm on October 5th, 2020. Plaintiff Lundy received the form

back at 10:15 pm that night.

       91.     Plaintiff Lundy appealed the resolution of the grievance on October 7th, 2020,

submitting the appeal to Deputy Lopez Palacios at 10:51 am. Deputy Lopez Palacios immediately

forwarded the appeal to Lieutenant Russell. Lieutenant Russel marked the appeal as “resolved and

closed” on October 9th at 3:15 pm.

       92.     On October 16th, 2020, plaintiff Lundy submitted an appeal of Lieutenant Russell’s

resolution of her grievance to Deputy Lindquist at 9:58 am. Deputy Lindquist forwarded the appeal

to the “Facility Commander” on the same date. On October 21st, 2020, the Facility Commander,

Defendant Wheeler, denied the appeal. He wrote, “I have reviewed your original grievance and

subsequent appeals. I find that the resolutions provided to you were appropriate and factual. Your

appeal is denied.”

       93.     Plaintiff Lundy then endeavored to appeal this denial to the Chief Deputy of

Corrections, defendant Alexander. Jail staff were not immediately forthcoming with the

appropriate process. On November 7th, 2020, plaintiff Lundy submitted a formal appeal of the

Facility Commander’s denial to Deputy Stidum. This appeal was never forwarded and instead

returned to plaintiff Lundy unresolved.

       94.     On November 10th, 2020 at 5:43 pm, Deputy J. Johnson accepted plaintiff Lundy’s

next attempt at an appeal to Chief Deputy Alexander. Deputy Johnson immediately forwarded the

appeal to defendant Alexander.

       95.     On November 12th, 2020 at 9:45 am, defendant Alexander denied the final appeal.




27 – CLASS ACTION COMPLAINT
         Case 3:20-cv-02041-SB         Document 1       Filed 11/23/20      Page 28 of 38




              FIRST CLAIM FOR RELIEF: 8TH and 14th Amendment violation

                                        Failure to Protect

                                          All Defendants

       96.     Plaintiffs reallege all previous paragraphs as if more fully set forth herein.

       97.     Plaintiffs and class members, as jail detainees and inmates, are entitled to be

provided the essential aspects of a safe, sanitary and humane confinement including protection

from harms and threats to their safety and security under the laws of the State of Oregon and the

8th and 14th Amendments to the United States Constitution.

       98.     Defendants violated the Constitutional rights held by plaintiffs and class members

in the following particulars:

               a) Starting on May 29th, 2020, defendants knew that tear gas and other chemical

                   agents were used each and every night on protesters from roughly 10:30 p.m.

                   to approximately 2 a.m. Defendants knew that the tear gas was flooding into

                   the jail cells and dormitories through the building’s ventilation system, and

                   defendants failed to protect plaintiffs and class members from these repeated

                   exposures, night after night, beginning on May 29th, 2020;

               b) Defendants knew that the ventilation system was pumping tear gas and other

                   chemical agents into the jail, and knew that detainees and inmates were

                   suffering from this exposure as early as May 29th, 2020. Yet for months,

                   defendants made no attempt or effort to stop or control the influx of tear gas;

               c) When defendants did attempt to adjust the settings of the ventilation system to

                   mitigate the detainees’ and inmates’ exposure to tear gas and other chemical

                   agents following the July 21st, 2020 exposure, the attempt failed;




28 – CLASS ACTION COMPLAINT
        Case 3:20-cv-02041-SB         Document 1        Filed 11/23/20     Page 29 of 38




               d) Once defendants knew detainees and inmates were actively suffering from gas

                  in their cells, defendants failed to remove them from their cells, failed to provide

                  water, respiratory protection including N95 masks or respirator masks, or take

                  any steps to provide those suffering either protection or relief;

               e) Defendants kept detainees and inmates incarcerated at MCDC despite the

                  extreme ongoing risk when alternative emergency housing was available at

                  Multnomah County Inverness Jail, or for those detainees and inmates held

                  pursuant to a contract with the United States Marshals Service, at another

                  federal or federally contracted facility; and

               f) Defendants treated detainees and inmates inhumanely and with cruelty.

       99.     Failures by defendants to warn, protect and provide a safe, humane custodial living

situation were deliberately indifferent to the protected rights of class members. The conduct by

defendants was compounded by the fact defendants knew the tear gas was being deployed, would

continue to be deployed and no meaningful efforts were made to protect the detainees and inmates

over the course of several months.

       100.    As a direct result of the actions and inactions of defendants, as set forth in the

paragraph above, Plaintiffs and class members endured and suffered severe physical and

emotional distress and injury as described in Paragraph 53. Plaintiffs and class members

are entitled to economic and noneconomic damages in an amount to be determined at trial.

       101.    Defendants were deliberately indifferent and callously disregarded the civil rights

and physical safety of Plaintiffs and class members. Punitive damages should be awarded against

defendants in an amount to be determined at trial.




29 – CLASS ACTION COMPLAINT
         Case 3:20-cv-02041-SB              Document 1    Filed 11/23/20       Page 30 of 38




       102.     Defendants’ conduct was well defined by law and each defendant knew or

reasonably should have known that their conduct was not only well below the standard prescribed

by law herein but was illegal per se.

       103.     Plaintiffs and class members are entitled to necessary and reasonable attorney fees

and costs incurred in the prosecution of this action pursuant to 42 USC § 1988.




           SECOND CLAIM FOR RELIEF: 8TH and 14th Amendment Violations

                             Delay and Denial of Essential Medical Care

                                              All Defendants

       104.     Plaintiffs and class members reallege all previous paragraphs as if more fully set

forth herein.

       105.     Plaintiffs    and   class    members     are   entitled   to   timely   and   adequate

medical/psychological care as part of their Constitutionally guaranteed conditions of confinement

pursuant to the 8th and 14th Amendments to the United States Constitution. Failure to provide

timely and adequate medical care is a violation of the 8th Amendment prohibitions against cruel

and unusual punishment.

       106.     Plaintiffs and class members were denied timely, adequate medical care and

psychological treatment, counseling or mental health care as required by state and federal law and

as follows:

                a) Defendants failed to provide adequate emergency medical care or assistance to

                    detainees and inmates actively suffering from exposure to tear gas or other

                    chemical agents; and




30 – CLASS ACTION COMPLAINT
         Case 3:20-cv-02041-SB         Document 1       Filed 11/23/20     Page 31 of 38




                b) Defendants failed to provide adequate subsequent medical and psychological

                   care or evaluation to detainees and inmates suffering ongoing health

                   consequences of the repeated exposures to tear gas and other chemical agents.

       107.     As a result of the failures by defendants herein, Plaintiffs and class members

suffered severe physical and emotional distress and injury as described in Paragraph 53, and

suffered additional and ongoing physical and psychological trauma. Plaintiffs and class members

are entitled to economic and noneconomic damages in an amount to be determined at trial.

       108.     Defendants were deliberately indifferent and callously disregarded the civil rights

and physical safety of plaintiffs and class members. Punitive damages should be awarded against

defendants in an amount to be determined at trial.

       109.     Plaintiffs and class members are entitled to necessary and reasonable attorney fees

and costs incurred in the prosecution of this action pursuant to 42 USC § 1988.



              THIRD CLAIM FOR RELIEF: 8TH and 14th Amendment Violations

                                          Monell Claims

                                  Defendant Multnomah County

       110.     Plaintiffs and class members reallege all previous paragraphs as if more fully set

forth herein.

       111.     The moving forces that resulted in the deprivation of the Eighth and/or

Fourteenth Amendment rights of plaintiffs and class members were the following policies,

customs or longstanding practices of Multnomah County:

                a) A policy, custom or practice of deliberate indifference to the suffering of

                   detainees and inmates;




31 – CLASS ACTION COMPLAINT
     Case 3:20-cv-02041-SB        Document 1       Filed 11/23/20     Page 32 of 38




          b) A policy, custom or practice of maintaining unsafe and inhumane living

             conditions for detainees and inmates;

          c) A policy, custom or practice of allowing tear gas and other chemical agents to

             infiltrate the living quarters of MCDC;

          d) A policy, custom, or practice of setting the ventilation system at MCDC to

             pump tear gas and other chemical agents into the living quarters of the jail;

          e) A policy, custom or practice of failing to provide alternative housing in

             situations in which involuntary exposure to high doses of toxic chemical

             irritants is certain or highly probable;

          f) A policy, custom or practice of failing to provide adequate and timely care

             and emergency evaluation for detainees and inmates in situations of medical

             or environmental emergency;

          g) A policy, custom or practice of failing to protect medically fragile detainees

             and inmates in situations in which they have been exposed to toxic chemical

             irritants;

          h) A policy, custom or practice of failing to train jail staff how to respond to the

             certain deployment of tear gas and other chemical irritants in the immediate

             vicinity of MCDC;

          i) A policy, custom or practice of failing to train jail staff how to respond to the

             serious medical needs of jail inmates exposed to high doses of toxic chemical

             irritants in the immediate vicinity of MCDC;

          j) A policy, custom or practice of failing to discipline jail staff who treat

             detainees and inmates inhumanely or with cruelty; and




32 – CLASS ACTION COMPLAINT
         Case 3:20-cv-02041-SB          Document 1      Filed 11/23/20     Page 33 of 38




                 k) A policy, custom or practice of hiring personnel indifferent to the

                     physical, psychological and medical needs of detainees and inmates.

       112.      The policies of Multnomah County posed a substantial risk of causing

substantial harm to Multnomah County inmates, did cause harm to detainees and inmates, and

Multnomah County was aware of and deliberately disregarded the risk.

       113.      As a direct result of the policies, customs or practices of Multnomah County,

plaintiffs and class members suffered severe physical and emotional distress and injury as

described in Paragraph 53, and suffered additional and ongoing physical and psychological trauma.

Plaintiffs and class members are entitled to economic and noneconomic damages in an amount to

be determined at trial.

       114.      Plaintiffs and class members are entitled to necessary and reasonable attorney fees

and costs incurred in the prosecution of this action pursuant to 42 USC § 1988.



           FOURTH CLAIM FOR RELIEF: 8TH and 14th Amendment Violations

                                        Failure to Supervise

                Defendants Reese, Alexander, Wheeler, & Supervisory Doe Defendants

       115.      Plaintiffs and class members reallege all previous paragraphs as if more fully set

forth herein.

       116.      The constitutional deprivations suffered by plaintiffs and class members are the

proximate and direct cause of non-interested, indifferent and willfully ignorant supervisory

practices by defendants Reese, Alexander, Wheeler, and the supervisory Doe defendants. The

supervisors have a constitutional duty to protect detainees and inmates and to provide them with a




33 – CLASS ACTION COMPLAINT
         Case 3:20-cv-02041-SB         Document 1       Filed 11/23/20     Page 34 of 38




safe and humane condition of confinement including the right to be free from repeated exposure

to tear gas either ambiently or through the ventilation system.

       117.     The duty is enhanced when the detainee and inmate population is especially

vulnerable due a higher incidence of preexisting respiratory conditions such as asthma. Upon

information and belief, at all material times defendants Reese, Alexander, Wheeler, and the

supervisory Doe defendants knew or should have known that plaintiff Davis and certain other class

members had pre-existing respiratory conditions that would be triggered and/or aggravated by tear

gas exposure.

       118.     Defendants Reese, Alexander, Wheeler, and the supervisory Doe defendants were

aware that tear gas in large quantities was being regularly and predictably deployed in response to

protests occurring in the immediate vicinity of MCDC, that such tear gas was being drawn into the

HVAC system servicing MCDC and contaminating the air in plaintiffs’ and class members’ cells,

that distribution of tear gas by the HVAC system through the jail presented a substantial risk of

physical and psychological harm to detainees and inmates, and that measures to avert or mitigate

the exposure of detainees and inmates to the tear gas were available and were not being taken by

the corrections deputies staffing MCDC. Despite that knowledge, defendant supervisors directed,

encouraged, or acquiesced in the corrections deputies’ ongoing unconstitutional failures to act.

       119.     Defendants Reese, Alexander, Wheeler, and the supervisory Doe defendants, in

their supervisory capacities, failed to adequately train Jail Staff employees:

                a) How to respond to environmental emergencies or widespread contamination

                   events; and

                b) How to operate the ventilation of the jail such that it would not repeatedly flood

                   the jail’s living quarters with tear gas and other chemical agents.




34 – CLASS ACTION COMPLAINT
         Case 3:20-cv-02041-SB          Document 1       Filed 11/23/20      Page 35 of 38




       120.    Defendants Reese, Alexander, Wheeler, and the supervisory Doe defendants were

aware that failure to train as set forth, above created a substantial risk of causing harm to detainees

and inmates.

       121.    As a direct result of the actions and inactions of defendants Reese, Alexander,

Wheeler, and the supervisory Doe defendants, plaintiffs and class members endured and suffered

severe physical and emotional distress and injury as described in Paragraph 53, and suffered

additional and ongoing physical and psychological trauma. Plaintiffs and class members

are entitled to economic and noneconomic damages in an amount to be determined at trial.

       122.    Defendants Reese, Alexander, Wheeler, and the supervisory Doe defendants were

deliberately indifferent and callously disregarded the civil rights and physical safety of Plaintiffs

and class members. Punitive damages should be awarded against defendants in an amount to be

determined at trial.

       123.    Plaintiffs and class members are entitled to necessary and reasonable attorney fees

and costs incurred in the prosecution of this action pursuant to 42 USC § 1988.



                                  FIFTH CLAIM FOR RELIEF

                                   (Negligence) – All Defendants

       124.    Plaintiffs and class members re-allege and incorporates each previous paragraph.

       125.    Defendant Multnomah County and its employees and agents including Reese,

Alexander, Wheeler, Clark, Palomera, Hay, Van Houte, Beardsley, and John Does 1-50 were

negligent in one or more of the following particulars:

               a) Starting on May 29th, 2020, defendants knew that tear gas and other chemical

                   agents were used each and every night on protesters from roughly 10:30 p.m.




35 – CLASS ACTION COMPLAINT
     Case 3:20-cv-02041-SB       Document 1        Filed 11/23/20     Page 36 of 38




             to approximately 2 a.m. Defendants knew that the tear gas was flooding into

             the jail cells and dormitories through the building’s ventilation system, and

             defendants failed to protect plaintiffs and class members from these repeated

             exposures, night after night, beginning on May 29th, 2020;

          b) Defendants knew that the ventilation system was pumping tear gas and other

             chemical agents into the jail, and knew that detainees and inmates were

             suffering from this exposure as early as May 29th, 2020. Yet for months,

             defendants made no attempt or effort to stop or control the influx of tear gas;

          c) When defendants did attempt to adjust the settings of the ventilation system to

             mitigate the detainees’ and inmates’ exposure to tear gas and other chemical

             agents following the July 21st, 2020 exposure, the attempt failed;

          d) Once defendants knew detainees and inmates were actively suffering from gas

             in their cells, defendants failed to remove them from their cells, failed to provide

             water, respiratory protection including N95 masks or respirator masks, or take

             any steps to provide those suffering either protection or relief;

          e) Defendants kept detainees and inmates incarcerated at MCDC despite the

             extreme ongoing risk when alternative emergency housing was available at

             Multnomah County Inverness Jail, or for those detainees and inmates held

             pursuant to a contract with the United States Marshals Service, at another

             federal or federally contracted facility; and

          f) Defendants failed to provide adequate emergency medical care or assistance to

             detainees and inmates actively suffering from exposure to tear gas or other

             chemical agents;




36 – CLASS ACTION COMPLAINT
          Case 3:20-cv-02041-SB        Document 1       Filed 11/23/20    Page 37 of 38




                g) Defendants failed to provide adequate subsequent medical and psychological

                   care or evaluation to detainees and inmates suffering ongoing health

                   consequences of the repeated exposures to tear gas and other chemical agents.

                h) Defendants failed to adequately train jail staff how to respond to environmental

                   emergencies or widespread contamination events;

                i) Defendants failed to adequately train jail staff how to respond to the serious

                   medical needs of jail inmates; and

                j) Defendants operated with deference to other law enforcement agencies, which

                   prevented Multnomah County from recognizing the catastrophic suffering it

                   was forcing its detainees and inmates to endure.

         126.   As a direct result of the actions and inactions of defendants, plaintiffs and class

members suffered severe physical and emotional distress and injury as described in Paragraph 53,

and suffered additional and ongoing physical and psychological trauma. Plaintiffs and class

members are entitled to economic and noneconomic damages in an amount to be determined at

trial.

         127.   Plaintiffs and class members have complied with the notice requirements of the

Oregon Tort Claims Act by filing this action within 180 days of the first incident date and by

giving notice within the time period required by law.

         128.   Each nightly exposure constitutes a separate occurrence under ORS 30.272.

//

//

//

//




37 – CLASS ACTION COMPLAINT
           Case 3:20-cv-02041-SB        Document 1      Filed 11/23/20     Page 38 of 38




       WHEREFORE plaintiff prays for judgment against defendants, and each of them, as

follows:

       1.       For an order certifying that the action may be maintained as a Class Action,

                appointing plaintiffs as Class Representatives, and designating plaintiffs’ counsel

                as counsel for the Class;

       2.       For compensatory noneconomic and economic damages in an amount to be

                determined by a jury and for prejudgment interest on said sums;

       3.       For punitive damages;

       4.       For plaintiffs’ costs and such other and further relief as the Court may deem just

                and equitable; and

       5.       For plaintiffs’ reasonable attorney fees pursuant to 42 U.S.C. § 1988.

       6.       Plaintiffs demand a jury trial.



       DATED this November 23rd, 2020.

                                       Respectfully submitted,




                                       _____________________________________

                                       Joe Piucci, OSB # 135325
                                       PIUCCI LAW LLC
                                       900 SW 13th Ave., Ste. 200
                                       Portland, OR 97205
                                       Tel: 503-228-7385
                                       Fax: 503-228-2571
                                       joe@piucci.com
                                       Lead Counsel




38 – CLASS ACTION COMPLAINT
